


Exhibit 10.1




EXECUTION VERSION










$275,000,000
CNO FINANCIAL GROUP, INC.
6.375% SENIOR SECURED NOTES DUE 2020


PURCHASE AGREEMENT




















September 20, 2012





1




--------------------------------------------------------------------------------










September 20, 2012




Goldman, Sachs & Co.
J.P. Morgan Securities LLC
As Representatives of the Initial Purchasers
c/o Goldman, Sachs & Co.
200 West Street
New York, New York 10282-2198


Ladies and Gentlemen:
CNO FINANCIAL GROUP, INC., a Delaware corporation (the “Company”), proposes to
issue and sell to the several purchasers named in Schedule I hereto (the
“Initial Purchasers”), $275,000,000 aggregate principal amount of the Company's
6.375% Senior Secured Notes due 2020 (the “Notes”). Goldman, Sachs & Co. and
J.P. Morgan Securities LLC have agreed to act as the representatives of the
several Initial Purchasers (the “Representatives”) in connection with the
offering and sale of the Notes.
The Securities (as defined herein) will be issued pursuant to the provisions of
an indenture, to be dated as of September 28, 2012 (the “Indenture”), among the
Company, the Guarantors (as defined herein) and Wilmington Trust, National
Association, as trustee (in such capacity, the “Trustee”) and as collateral
agent (in such capacity, the “Notes Collateral Agent”).
The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior secured basis, jointly and
severally by (i) the entities listed on the signature pages hereof as
“Guarantors” and (ii) any subsidiary of the Company formed or acquired after the
Closing Date that executes an additional guarantee in accordance with the terms
of the Indenture, and their respective successors and assigns (collectively, the
“Guarantors”), pursuant to their guarantees (the “Guarantees”). The Notes and
the Guarantees are herein collectively referred to as the “Securities”.
Concurrently with this offering, (A) the Company will enter into a new senior
secured credit facility, consisting of (i) a $425.0 million six-year term loan
facility, (ii) a $250.0 million four-year term loan facility and (iii) a $50.0
million three-year revolving credit facility (the “New Credit Facility”), and
(B) the Company will use the proceeds from the New Credit Facility and the
offering of the Securities to (i) repay all indebtedness outstanding under the
Company's existing senior secured credit facility (the “Existing Credit
Facility”), (ii) to fund an offer to purchase up to all of the Company's
existing 9.00% Senior Secured Notes due 2018 (the “Existing Senior Notes”) and a
concurrent solicitation of consents, and, to the extent any Existing Senior
Notes are not repurchased pursuant to such offer, to redeem such remaining
Existing Senior Notes and satisfy and discharge the indenture relating thereto,
(iii) to fund the purchase of approximately $200.0 million aggregate principal
amount of the Company's outstanding 7.00% Convertible Senior Debentures due 2016
(the “Existing Convertible Notes”) and (iv) to pay fees, costs and expenses in
connection with the foregoing (the payment of such

1




--------------------------------------------------------------------------------






fees, costs and expenses, together with the refinancing of the Existing Credit
Facility, the redemption and prepayment of the Existing Senior Notes and the
repurchase of the Existing Convertible Notes, collectively, the “Refinancing”).
The Securities will be offered without being registered under the Securities Act
of 1933, as amended (the “Securities Act”), to qualified institutional buyers in
compliance with the exemption from registration provided by Rule 144A under the
Securities Act and in offshore transactions in reliance on Regulation S under
the Securities Act (“Regulation S”).
In connection with the sale of the Securities, the Company has prepared a
preliminary offering circular dated September 13, 2012 (the “Preliminary
Circular”) and will prepare a final offering circular dated the date hereof (the
“Final Circular”) including or incorporating by reference a description of the
terms of the Securities, the terms of the offering and a description of the
Company. For purposes of this Agreement, “Additional Written Offering
Communication” means any written communication (as defined in Rule 405 under the
Securities Act) that constitutes an offer to sell or a solicitation of an offer
to buy the Securities other than the Preliminary Circular or the Final Circular,
“Time of Sale Circular” means the Preliminary Circular together with the
Additional Written Offering Communications, if any, each identified in Schedule
II hereto and “Time of Sale” means 1:00 p.m. on the date hereof, which the
Initial Purchasers have advised the Company is the first time when sales of the
Securities are made. As used herein, the terms Preliminary Circular, Time of
Sale Circular and Final Circular shall include the documents, if any,
incorporated by reference therein. The terms “supplement,” “amendment” and
“amend” as used herein with respect to the Preliminary Circular, the Time of
Sale Circular, the Final Circular or any Additional Written Offering
Communication shall include all documents subsequently filed by the Company with
the Securities and Exchange Commission (the “Commission”) pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), that are
deemed to be incorporated by reference therein.
The Notes will be secured on a first priority basis (subject to Permitted Liens
(as defined in the Indenture)) by liens on the assets (the “Collateral”) of the
Company and the Guarantors that, as of the Closing Date, have also been pledged
on a first priority basis (subject to Permitted Liens (as defined in the
Indenture)) as collateral securing the New Credit Facility and documented by a
security agreement dated as of the Closing Date (the “Security Agreement”) and
other instruments evidencing or creating a security interest (collectively with
the Security Agreement, the “Security Documents”) in favor of the Notes
Collateral Agent, for its benefit and the benefit of the Trustee and the holders
of the Notes. The Securities will be subject to the provisions of a pari passu
intercreditor agreement dated as of the Closing Date (the “Intercreditor
Agreement”) between the Notes Collateral Agent and JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent under the New Credit Facility (the
“Administrative Agent”) and acknowledged by the Company and the Guarantors.
1.Representations and Warranties. Each of the Company and the Guarantors,
jointly and severally, represents and warrants to, and agrees with, you, as of
the Time of Sale and as of the Closing Date, that:


(a)Each document incorporated or deemed to be incorporated by reference in the
Time of Sale Circular at the time they were filed with the Commission
(collectively,



2




--------------------------------------------------------------------------------






the “Incorporated Documents”) complied in all material respects with the
Exchange Act and the applicable rules and regulations of the Commission
thereunder.


(b)The Time of Sale Circular as of the Time of Sale does not and the Final
Circular as of its date and as of the Closing Date will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, except that the representations and warranties
set forth in this paragraph do not apply to statements or omissions in the Time
of Sale Circular or the Final Circular based upon information relating to any
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through you expressly for use therein.


(c)Except for the Additional Written Offering Communications, if any, identified
in Schedule II hereto, and electronic road shows, if any, furnished to you
before first use, the Company has not prepared, used or referred to, and will
not, without your prior consent, prepare, use or refer to, any Additional
Written Offering Communication. Any Additional Written Offering Communication as
of its date, when taken together with the Time of Sale Circular at the Time of
Sale, did not, and as of the Closing Date will not, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, except that the representations and warranties set forth
in this sentence do not apply to statements or omissions in the Additional
Written Offering Communication based upon information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
you expressly for use therein.


(d)The Company and each Guarantor has been duly incorporated or formed, as
applicable, is validly existing as a corporation or limited liability company,
as applicable, in good standing under the laws of the jurisdiction of its
incorporation or formation, as applicable, has the corporate or limited
liability company, as applicable, power and authority to own its property and to
conduct its business as described in the Time of Sale Circular and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Change (as
defined below).


(e)Each subsidiary of the Company has been duly incorporated or formed, as
applicable, is validly existing as a corporation or limited liability company,
as applicable, in good standing under the laws of the jurisdiction of its
incorporation or formation, as applicable, has the corporate or limited
liability company, as applicable, power and authority to own its property and to
conduct its business as described in the Time of Sale Circular and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Change; all
of the issued shares of capital stock of each subsidiary of the Company have
been duly and validly authorized and issued, are fully paid and non-assessable
and are owned directly by the Company,



3




--------------------------------------------------------------------------------






free and clear of all liens, encumbrances, equities or claims other than as
expressly permitted in the Security Agreement or Indenture and, after giving
effect to the offering of the Securities, under or pursuant to the Security
Documents.


(f)This Agreement has been duly authorized, executed and delivered by the
Company and each Guarantor.


(g)The Indenture has been duly authorized by the Company and each of the
Guarantors and, at the Closing Date, will have been duly executed and delivered
by the Company and each of the Guarantors and, assuming due execution thereof by
the other parties thereto, will constitute a valid and binding agreement of the
Company and each of the Guarantors, enforceable against the Company and each of
the Guarantors in accordance with its terms, except as the enforcement thereof
may be limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors' rights generally and equitable principles of general applicability.


(h)The Notes have been duly authorized by the Company and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Initial Purchasers in accordance with the terms of this
Agreement, assuming due execution thereof by the other parties thereto will be
valid and binding obligations of the Company, enforceable in accordance with
their terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors' rights generally and equitable principles of general
applicability, and will be entitled to the benefits of the Indenture pursuant to
which such Securities are to be issued.


(i)The Guarantees have been duly authorized by each of the Guarantors and, at
the Closing Date, will have been duly executed and delivered by each of the
Guarantors and, assuming due execution thereof by the other parties thereto,
will constitute a valid and binding agreement of each of the Guarantors,
enforceable against each of the Guarantors in accordance with its terms, except
as the enforcement thereof may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors' rights generally and equitable principles of
general applicability.


(j)Each of the Security Documents and the Intercreditor Agreement have been duly
authorized by the Company and each of the Guarantors, to the extent a party
thereto, and on the Closing Date, will have been duly executed and delivered by
the Company and each of the Guarantors, to the extent a party thereto, and
assuming due execution and delivery thereof by the other parties thereto will
constitute a valid and binding agreement of the Company and each of the
Guarantors, enforceable against the Company and each of the Guarantors, to the
extent a party thereto, in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors' rights generally and
equitable principles of general applicability.

4




--------------------------------------------------------------------------------






(k)The Notes and the Guarantees to be purchased by the Initial Purchasers from
the Company on the Closing Date will be in the form contemplated by the
Indenture. The Securities, the Indenture, the Security Documents and the
Intercreditor Agreement will conform in all material respects to the
descriptions thereof in the Time of Sale Circular.


(l)The execution and delivery by the Company and each of the Guarantors of, and
the performance by the Company and each of the Guarantors of their obligations
under, this Agreement, the Indenture, the Security Documents, the Intercreditor
Agreement and the Securities and the grant and perfection of security interests
and the consummation of the transactions related to the New Credit Facility will
not (i) result in any violation of the provisions of the certificate of
incorporation or by-laws or other charter documents of the Company or any
Guarantor, (ii) conflict with or result in a breach or violation of any
agreement or other instrument binding upon the Company or any of its
subsidiaries that is material to the Company and its subsidiaries, taken as a
whole, or (iii) result in a violation of any provision of applicable law or any
judgment, order or decree of any governmental body, agency or court having
jurisdiction over the Company or any of its subsidiaries, except, (A) in the
case of clauses (ii) and (iii) above, for any such violation, conflict or breach
that would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole and (B) in the case of clause (ii) above after
giving effect to the repayment and termination of the Existing Credit Facility
and the Existing Senior Notes.


(m)Except as set forth in the Time of Sale Circular, there has not occurred any
material adverse change, or any development involving a material adverse change,
in the condition, financial or otherwise, or in the earnings, business or
operations of the Company and its subsidiaries, taken as a whole (any such
change, a “Material Adverse Change”) subsequent to the date of the most recent
financial statements incorporated by reference in Time of Sale Circular.


(n)Other than as set forth in the Time of Sale Circular, there are no legal or
governmental proceedings pending or, to the knowledge of the Company and the
Guarantors, threatened to which the Company or any of its subsidiaries is a
party or to which any of the properties of the Company or any of its
subsidiaries is subject that would have a Material Adverse Change or have a
material adverse effect on the power or ability of the Company to perform its
obligations under this Agreement, the Indenture or the Securities or to
consummate the transactions contemplated by the Time of Sale Circular.


(o)The Company and its subsidiaries are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), have
received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and are in
compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply

5




--------------------------------------------------------------------------------




 
with the terms and conditions of such permits, licenses or approvals would not,
singly or in the aggregate, have a Material Adverse Change.


(p)There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for cleanup, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a Material Adverse Change.


(q)Neither the Company nor any Guarantor is, and after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in the Final Circular will not be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.


(r)Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act, an “Affiliate”) of the Company has
directly, or through any agent, (i) sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any security (as defined in the
Securities Act) which is or will be integrated with the sale of the Securities
in a manner that would require the registration under the Securities Act of the
Securities or (ii) offered, solicited offers to buy or sold the Securities by
any form of general solicitation or general advertising (as those terms are used
in Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act.


(s)None of the Company, its Affiliates or any person acting on its or their
behalf has engaged or will engage in any directed selling efforts (within the
meaning of Regulation S under the Securities Act) with respect to the Securities
and the Company and its Affiliates and any person acting on its or their behalf
have complied and will comply with the offering restrictions requirement of
Regulation S, except no representation, warranty or agreement is made by the
Company or the Guarantors in this paragraph with respect to the Initial
Purchasers.


(t)It is not necessary in connection with the offer, sale and delivery of the
Securities to the Initial Purchasers in the manner contemplated by this
Agreement and the Time of Sale Circular to register the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939, as amended.


(u)The Securities satisfy the requirements set forth in Rule 144A(d)(3) under
the Securities Act.


(v)Neither the Company nor any of its subsidiaries or affiliates, nor any
director, officer, or employee, nor, to the Company's and each Guarantor's
knowledge, any agent or representative of the Company or of any of its
subsidiaries or affiliates, has taken or will take any action in furtherance of
an offer, payment, promise to pay, or authorization or approval of the payment
or giving of money, property, gifts or anything else of value, directly or
indirectly, to any (i) “government official” (including any officer or employee
of a government or government-owned or controlled entity or of a public



6




--------------------------------------------------------------------------------






international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office) or (ii) to any “foreign official” (as defined in
the Foreign Corrupt Practices Act of 1977, as amended) or any foreign political
party or official thereof or any candidate for foreign political office, in each
case, to influence official action or secure an improper advantage; and the
Company and its subsidiaries and affiliates have conducted their businesses in
compliance with applicable anti-corruption laws and have instituted and maintain
and will continue to maintain policies and procedures designed to promote and
achieve compliance with such laws and with the representation and warranty
contained herein.


(w)The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.


(x)(i) Neither the Company nor any of its subsidiaries (collectively, the
“Entity”) or, to the knowledge of the Company and the Guarantors, any director,
officer, employee, agent, affiliate or representative of the Entity, is an
individual or entity (“Person”) that is, or is owned or controlled by a Person
that is:


(A)the subject of any sanctions administered or enforced by the U.S. Department
of Treasury's Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council (“UNSC”), the European Union (“EU”), Her Majesty's Treasury
(“HMT”), or other relevant sanctions authority (collectively, “Sanctions”), nor


(B)located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran, North
Korea, Sudan and Syria).


(ii)The Company and the Guarantors represents and covenants that the Entity will
not, directly or indirectly, use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person:

7




--------------------------------------------------------------------------------






(A)to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or


(B)in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).


(iii)The Company and the Guarantors represent and covenant that for the past 5
years, the Entity has not knowingly engaged in, is not now knowingly engaged in,
and will not engage in, any dealings or transactions with any Person, or in any
country or territory, that at the time of the dealing or transaction is or was
the subject of Sanctions.


(y)The financial statements, together with the related schedules and notes,
incorporated by reference in the Time of Sale Circular present fairly the
consolidated financial position of the entities to which they relate as of and
at the dates indicated and the results of their operations and cash flows for
the periods specified. Such financial statements have been prepared in
accordance with generally accepted accounting principles in the United States
applied on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto. The financial data set forth in
the Time of Sale Circular under the captions “Summary- Summary Historical
Consolidated Financial and Operating Data,” and “Selected Historical
Consolidated Financial and Operating Data” fairly present the information set
forth therein on a basis consistent with that of the audited and unaudited
financial statements incorporated by reference in the Time of Sale Circular. The
statistical and market-related data and forward-looking statements included in
the Time of Sale Circular are based on or derived from sources that the Company
believes to be reliable and accurate in all material respects and represent
their good faith estimates that are made on the basis of data derived from such
sources. The interactive data in eXtensible Business Reporting Language
incorporated by reference in the Time of Sale Circular fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission's rules and guidelines applicable thereto.


(z)Except as set forth in the Time of Sale Circular, the Company and each of its
subsidiaries possess such valid and current certificates, authorizations or
permits issued by the appropriate state, federal or foreign regulatory agencies
or bodies necessary to conduct their respective businesses, and neither the
Company nor any of its subsidiaries have received any notice of proceedings
relating to the revocation or modification of, or non-compliance with, any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would result in a
Material Adverse Change.


(aa)None of the Company or any of the Guarantors has taken or will take,
directly or indirectly, any action designed to or that might be reasonably
expected to cause or result in stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities.

8




--------------------------------------------------------------------------------






(bb)    The Company and the Guarantors, taken as a whole, is, and immediately
after the Closing Date will be, Solvent. As used herein, the term “Solvent”
means, with respect to any person on a particular date, that on such date (i)
the fair market value of the assets of such person is greater than the total
amount of liabilities (including contingent liabilities) of such person, (ii)
the present fair salable value of the assets of such person is greater than the
amount that will be required to pay the probable liabilities of such person on
its debts as they become absolute and matured, (iii) such person is able to
realize upon its assets and pay its debts and other liabilities, including
contingent obligations, as they mature and (iv) such person does not have
unreasonably small capital.


(cc)    The Company and its subsidiaries and their respective officers and
directors are in compliance with the applicable provisions of the Sarbanes-Oxley
Act of 2002 (the “Sarbanes-Oxley Act,” which term, as used herein, includes the
rules and regulations of the Commission promulgated thereunder).


(dd)    Except as set forth in the Time of Sale Circular, the Company and its
subsidiaries maintain a system of “internal control over financial reporting” as
defined in Rule 13a-15(f) under the Exchange Act that is in compliance with the
Sarbanes-Oxley Act and is sufficient to provide reasonable assurances that:
(i) transactions are executed in accordance with management's general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management's general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.


(ee)    Except as set forth in the Time of Sale Circular, since the date of the
latest audited financial statements incorporated by reference in the Time of
Sale Circular, there has been no change in the Company's “internal control over
financial reporting” as defined in Rule 13a-15(f) under the Exchange Act that
has materially affected, or is reasonably likely to materially affect, the
Company's internal control over financial reporting.


(ff)    The Company has established and maintains “disclosure controls and
procedures” (as such term is defined in Rules 13a-15(e) under the Exchange Act);
such disclosure controls and procedures are designed to ensure that material
information relating to the Company and its subsidiaries is made known to the
chief executive officer and chief financial officer of the Company by others
within the Company or any of its subsidiaries, and such disclosure controls and
procedures are reasonably effective to perform the functions for which they were
established subject to the limitations of any such control system; the Company
and its subsidiaries have carried out evaluations of the effectiveness of their
disclosure controls and procedures as required by Rule 13a-15 of the Exchange
Act; the Company's auditors and the audit committee of the board of directors of
the Company have been advised of: (i) any significant deficiencies or material
weaknesses in the design or operation of internal controls which could adversely
affect the Company's ability to record, process, summarize, and report financial
data; and



9




--------------------------------------------------------------------------------




(ii) any fraud, whether or not material, that involves management or other
employees who have a role in the Company's internal controls.


(gg)    Neither the Company nor any of its subsidiaries nor any agent thereof
acting on their behalf (other than any Initial Purchaser, as to whom the Company
and the Guarantors make no representation) has taken, and none of them will
take, any action that might cause this Agreement or the issuance or sale of the
Securities to violate Regulation T, Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System.


(hh)    The Company, the Guarantors and their respective affiliates and all
persons acting on their behalf (other than the Initial Purchasers, as to whom
the Company and the Guarantors make no representation) have complied with and
will comply with the offering restrictions requirements of Regulation S in
connection with the offering of the Securities outside the United States and, in
connection therewith, the Time of Sale Circular will contain the disclosure
required by Rule 902. The Company is a “reporting issuer”, as defined in Rule
902 under the Securities Act.


(ii)    Upon the delivery to the Administrative Agent of certificates
representing shares of capital stock and the filing of financing statements or
Mortgages filed as fixture filings (“Fixture Filings”), as applicable, with
respect to the Collateral described in the Security Agreement and the fixtures
described in the financing statements or Fixture Filings (the “Personal Property
Collateral”), in the proper recording office and taking of other actions
specified in the Security Documents, the security interests granted thereby will
constitute valid, perfected first-priority liens and security interests in the
Personal Property Collateral of each grantor or mortgagor, as applicable, in
favor of the Notes Collateral Agent for the benefit of the Trustee and the
holders of the Notes, enforceable in accordance with the terms contained
therein, to the extent such security interests can be perfected by possession of
such certificates representing shares of capital stock, by filing a financing
statement under (A) the Uniform Commercial Code (the “UCC”) of the jurisdiction
of organization of such grantor, or (B) the personal property security
legislation applicable to the Personal Property Collateral, or under the local
law of the jurisdiction in which the fixtures are located or by such other
actions, and subject only to the liens, encumbrances and exceptions permitted in
the Indenture and the Security Documents, and to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors' rights generally and equitable
principles of general applicability.


(jj)    The New Credit Facility has been duly and validly authorized by the
Company and each of the Guarantors and, when duly executed and delivered by the
Company and each of the Guarantors, will be the valid and legally binding
obligation of the Company and each of the Guarantors, enforceable in accordance
with its terms, except as the enforcement thereof may be limited by applicable
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors' rights
generally and equitable principles of general applicability.

10




--------------------------------------------------------------------------------






(kk)    The statements set forth in the Time of Sale Circular and the Final
Circular under the caption “Description of the Notes,” insofar as they purport
to constitute a summary of the terms of the Securities, “Plan of Distribution,”
insofar as they purport to constitute a summary of this Agreement and under the
caption “Description of Certain Indebtedness,” insofar as they purport to
describe the documents referred to therein, fairly summarize the subject matter
thereof in all material respects.


(ll)    PricewaterhouseCoopers LLP, which has audited certain financial
statements of the Company and its subsidiaries is an independent registered
public accounting firm with respect to the Company and its subsidiaries as
required by the Securities Act and the rules and regulations of the Commission
thereunder and the rules and regulations of the Public Company Accounting
Oversight Board.


2.Agreements to Sell and Purchase. Each of the Company and the Guarantors hereby
agrees to sell to the several Initial Purchasers, and each Initial Purchaser,
upon the basis of the representations and warranties herein contained, but
subject to the conditions hereinafter stated, agrees, severally and not jointly,
to purchase from the Company and the Guarantors the respective principal amount
of Securities set forth in Schedule I hereto opposite its name at a purchase
price of 98.25% of the principal amount thereof (the “Purchase Price”) plus
accrued and unpaid interest, if any, from September 28, 2012 to the Closing Date
(as defined below). The Company will not be obligated to deliver any of the
Securities except upon payment for all the Securities to be purchased as
provided herein.


3.Terms of Offering. You have advised the Company that the Initial Purchasers
will make an offering of the Securities purchased by the Initial Purchasers
hereunder as soon as practicable after this Agreement is entered into as in your
judgment is advisable.


4.Payment and Delivery. Payment for the Securities shall be made to the Company
in Federal or other funds immediately available in New York City against
delivery of such Securities for the respective accounts of the several Initial
Purchasers at 10:00 a.m., New York City time, on September 28, 2012, or at such
other time on the same or such other date, not more than three Business Days
after the foregoing date, as shall be designated in writing by the
Representatives. The time and date of such payment are hereinafter referred to
as the “Closing Date.”


The Notes shall be in definitive form or global form, as specified by the
Representatives, and registered in such names and in such denominations as the
Representatives shall request in writing not later than one full business day
prior to the Closing Date. The Securities shall be delivered to the
Representatives on the Closing Date for the respective accounts of the several
Initial Purchasers, with any transfer taxes payable in connection with the
transfer of the Securities to the Initial Purchasers duly paid, against payment
of the Purchase Price therefor plus accrued and unpaid interest, if any, to the
date of payment and delivery.
5.Conditions to the Initial Purchasers' Obligations. The several obligations of
the several Initial Purchasers to purchase and pay for the Securities on the
Closing Date are subject to the following conditions:

11




--------------------------------------------------------------------------------






(a)Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:
(i)there shall not have occurred any downgrading, nor shall any notice have been
given of any intended or potential downgrading or of any review for a possible
change that does not indicate the direction of the possible change, in the
rating accorded the Company or any of the securities of the Company or any of
its subsidiaries or in the rating outlook for the Company by any “nationally
recognized statistical rating organization,” as such term is defined in Section
3(a)(62) of the Exchange Act; and


(ii)there shall not have occurred any Material Adverse Change that, in your
judgment, makes it impracticable to proceed with the offering, sale or delivery
of the Securities on the terms and in the manner contemplated in the Time of
Sale Circular.


(b)The representations and warranties of the Company and the Guarantors
contained in this Agreement shall be true and correct on and as of the Time of
Sale and on and as of the Closing Date as if made on and as of the Closing Date;
the statements of the Company's officers made pursuant to any certificate
delivered in accordance with the provisions hereof shall be true and correct in
all material respects (except to the extent already qualified by materiality) on
and as of the date made and on and as of the Closing Date; the Company and each
of the Guarantors shall have performed all covenants and agreements and
satisfied all conditions on their part to be performed or satisfied hereunder at
or prior to the Closing Date.


(c)The Initial Purchasers shall have received on the Closing Date a certificate,
dated the Closing Date and signed by an executive officer of the Company, to the
effect set forth in Sections 1(m) and 5(a)(i) and to the effect that the
representations and warranties of the Company contained in this Agreement are
true and correct as of the Closing Date and that the Company has complied with
all of the agreements and satisfied all of the conditions on its part to be
performed or satisfied hereunder on or before the Closing Date.


The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.
(d)The Initial Purchasers shall have received on the Closing Date (i) an opinion
and negative assurance letter of Simpson Thacher & Bartlett LLP, counsel for the
Company, dated the Closing Date, (ii) an opinion of Karl W. Kindig, corporate
counsel of the Company, (iii) an opinion of Faegre Baker Daniels LLP, Indiana
counsel to the Company and certain Guarantors and (iv) an opinion of Porter
Hedges LLP, Texas counsel to the Company and certain Guarantors, in each case,
in form and substance satisfactory to the Representatives. Such opinion shall be
rendered to the Initial Purchasers at the request of the Company and shall so
state therein.

12




--------------------------------------------------------------------------------






(e)The Initial Purchasers shall have received on the Closing Date an opinion and
negative assurance letter of Latham & Watkins LLP, counsel for the Initial
Purchasers, dated the Closing Date, in form and substance satisfactory to the
Representatives.


(f)The Initial Purchasers shall have received on each of the date hereof and the
Closing Date a letter, dated the date hereof or the Closing Date, as the case
may be, in form and substance satisfactory to the Representatives, from
PricewaterhouseCoopers LLP, independent public accountants, containing
statements and information of the type ordinarily included in accountants'
“comfort letters” to underwriters with respect to the financial statements and
certain financial information contained in or incorporated by reference into the
Time of Sale Circular and the Final Circular; provided that the letter delivered
on the Closing Date shall use a “cut-off date” not earlier than three business
days prior to the date of such letter.


(g)The Company and each of the Guarantors shall have executed and delivered the
Indenture, in form and substance reasonably satisfactory to the Initial
Purchasers, and the Initial Purchasers shall have received executed copies
thereof.


(h)The Notes shall be eligible for clearance and settlement through The
Depository Trust Company, Clearstream Banking and the Euroclear System.


(i)Subject to the terms of the Intercreditor Agreement, the Company and each of
the Guarantors shall have entered into the Security Agreement, the perfection
certificate related thereto and the other Security Documents and the
Representatives shall have received counterparts, conformed as executed,
thereof.


(j)The Representatives shall have received the results of recent UCC lien
searches (or lien searches under the personal property security legislation
applicable to the Personal Property Collateral, as applicable) for the Company
and each Guarantor in each of the jurisdictions in which any of the Company or
the Guarantors is located and, if reasonably requested by the Representatives,
tax and judgment lien searches for the Company in each jurisdiction in which
material assets of the Company or any of its subsidiaries is located, and such
searches shall reveal no liens on any of the assets of the Company or any of its
subsidiaries other than Permitted Liens.


(k)Subject to the terms of the Intercreditor Agreement, any delivery to the
Administrative Agent of certificates representing shares of capital stock
required to be pledged as Collateral shall be delivered to the Administrative
Agent and any UCC financing statement required by the Security Agreement to be
filed on or prior to the Closing Date, in order to create in favor of the Notes
Collateral Agent for its benefit and the benefit of the Trustee and the holders
of the Notes, a perfected first-priority lien (subject to Permitted Liens (as
defined in the Indenture)) and security interest in the Collateral which can be
perfected by the making of such filings prior and superior to the right of any
other person, shall be in proper form for filing or delivered, as applicable.

13




--------------------------------------------------------------------------------






(l)The sale of the Securities shall not be enjoined (temporarily or permanently)
on the Closing Date.


On or prior to the Closing Date, (a) the Company shall have entered into the New
Credit Facility and the Representatives shall have received an executed copy
thereof and (b) the Representatives shall have received satisfactory evidence
that the Refinancing has been consummated and that all liens encumbering the
collateral secured by the Existing Credit Facility and the Existing Notes have
been released.
6.Covenants of the Company. Each of the Company and the Guarantors covenants
with each Initial Purchaser as follows:


(a)To furnish to you in New York City, without charge, prior to 10:00 a.m. New
York City time on the business day next succeeding the date of this Agreement
and during the period mentioned in Section 6(c) or (d), as many copies of the
Time of Sale Circular, the Final Circular and any supplements and amendments
thereto as you may reasonably request.


(b)Before amending or supplementing the Preliminary Circular, the Time of Sale
Circular or the Final Circular, to furnish to you a copy of each such proposed
amendment or supplement and not to use any such proposed amendment or supplement
to which the Representatives reasonably object.


(c)To furnish to you a copy of each proposed Additional Written Offering
Communication to be prepared by or on behalf of, used by, or referred to by the
Company and not to use or refer to any proposed Additional Written Offering
Communication to which the Representatives reasonably object.


(d)If the Time of Sale Circular is being used to solicit offers to buy the
Securities at a time when the Final Circular is not yet available to prospective
purchasers and any event shall occur or condition exist as a result of which the
Time of Sale Circular would include an untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances, not misleading, or if, in the
judgment of the Representatives or their counsel, it is necessary to amend or
supplement the Time of Sale Circular to comply with applicable law, forthwith to
prepare and furnish, at its own expense, to the Initial Purchasers and to any
dealer upon request, either amendments or supplements to the Time of Sale
Circular so that the Time of Sale Circular as so amended or supplemented will
not include an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances, not misleading or so that the Time of Sale Circular, as amended
or supplemented, will comply with applicable law.
  
(e)If, during such period after the date hereof and prior to the date on which
all of the Securities shall have been sold by the Initial Purchasers, any event
shall occur or condition exist as a result of which the Final Circular would
include an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances, not misleading, or if, in the



14




--------------------------------------------------------------------------------




judgment of the Representatives or their counsel, it is necessary to amend or
supplement the Final Circular to comply with applicable law, forthwith to
prepare and furnish, at its own expense, to the Initial Purchasers, either
amendments or supplements to the Final Circular so that the Final Circular as so
amended or supplemented will not include an untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances, not misleading or so that the Final
Circular, as amended or supplemented, will comply with applicable law.
 
(f)To endeavor to qualify the Securities for offer and sale under the securities
or Blue Sky laws of such jurisdictions as you shall reasonably request provided
that neither the Company nor any of the Guarantors shall be required to (i)
qualify as a foreign corporation or other entity or as a dealer in securities in
any such jurisdiction where it would not otherwise be required to so qualify,
(ii) file any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.


(g)Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (i) the fees, disbursements and expenses of the Company's counsel and
the Company's accountants in connection with the issuance and sale of the
Securities and the granting and perfecting of the security interests and all
other fees or expenses in connection with the preparation of the Preliminary
Circular, the Time of Sale Circular, the Final Circular, any Additional Written
Offering Communication prepared by or on behalf of, used by, or referred to by
the Company and any amendments and supplements to any of the foregoing,
including all printing costs associated therewith, and the delivering of copies
thereof to the Initial Purchasers, in the quantities herein above specified,
(ii) all costs and expenses related to the transfer and delivery of the
Securities to the Initial Purchasers, including any transfer or other taxes
payable thereon, (iii) the cost of printing or producing any Blue Sky or legal
investment memorandum in connection with the offer and sale of the Securities
under state securities laws and all expenses in connection with the
qualification of the Securities for offer and sale under state securities laws
as provided in Section 6(e) hereof, including filing fees and the reasonable
fees and disbursements of counsel for the Initial Purchasers in connection with
such qualification and in connection with the Blue Sky or legal investment
memorandum, (iv) any fees charged by rating agencies for the rating of the
Securities, (v) the costs and charges of the Notes Collateral Agent, the Trustee
and any transfer agent, registrar or depositary, (vi) the cost of the
preparation, issuance and delivery of the Securities, (vii) the costs and
expenses of the Company relating to investor presentations on any “road show”
undertaken in connection with the marketing of the offering of the Securities,
including, without limitation, expenses associated with the preparation or
dissemination of any electronic road show, expenses associated with production
of road show slides and graphics, fees and expenses of any consultants engaged
in connection with the road show presentations with the prior approval of the
Company, travel and lodging expenses of the representatives and officers of the
Company and any such consultants, and the cost of any aircraft chartered in
connection with the road show, (viii) the document production charges and
expenses associated with printing this Agreement and (ix) all other cost and
expenses incident to



15




--------------------------------------------------------------------------------




the performance of the obligations of the Company hereunder for which provision
is not otherwise made in this Section. It is understood, however, that except as
provided in this Section, Section 8, and the last paragraph of Section 10, the
Initial Purchasers will pay all of their costs and expenses, including fees and
disbursements of their counsel, transfer taxes payable on resale of any of the
Securities by them and any advertising expenses connected with any offers they
may make.


(h)Neither the Company nor any Affiliate will sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) which could be integrated with the sale of the Securities in
a manner which would require the registration under the Securities Act of the
Securities.


(i)Not to solicit any offer to buy or offer or sell the Securities by means of
any form of general solicitation or general advertising (as those terms are used
in Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act.


(j)While any of the Securities remain “restricted securities” within the meaning
of the Securities Act, to make available, upon request, to any seller of such
Securities the information specified in Rule 144A(d)(4) under the Securities
Act, unless the Company is then subject to Section 13 or 15(d) of the Exchange
Act.


(k)None of the Company, its Affiliates or any person acting on its or their
behalf (other than the Initial Purchasers) will engage in any directed selling
efforts (as that term is defined in Regulation S) with respect to the
Securities, and the Company and its Affiliates and each person acting on its or
their behalf (other than the Initial Purchasers) will comply with the offering
restrictions requirement of Regulation S.


(l)During the period of one year after the Closing Date the Company will not,
and will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act) to resell any of the Securities which constitute “restricted
securities” under Rule 144 that have been reacquired by any of them.


(m)Not to take any action prohibited by Regulation M under the Exchange Act in
connection with the distribution of the Securities contemplated hereby.


(n)To apply the net proceeds from the sale of the Securities in the manner
described under the caption “Use of Proceeds” in the Time of Sale Circular and
the Final Circular.


The Company also agrees that, without the prior written consent of the
Representatives on behalf of the Initial Purchasers, it will not, during the
period beginning on the date hereof and continuing to and including the date
that is 60 days following the Closing Date, offer, sell, contract to sell or
otherwise dispose of any debt securities of the Company or debt securities of
the Company or any of its subsidiaries substantially similar to the Securities
(other than the sale of the Securities under this Agreement).
7.Offering of Securities; Restrictions on Transfer.

16




--------------------------------------------------------------------------------






(a)Each Initial Purchaser, severally and not jointly, represents and warrants to
the Company that such Initial Purchaser is a qualified institutional buyer as
defined in Rule 144A under the Securities Act (a “QIB”) and an accredited
investor within the meaning of Rule 501(a) of Regulation D under the Securities
Act. Each Initial Purchaser, severally and not jointly, agrees with the Company
that (i) it will not solicit offers for, or offer or sell, such Securities by
any form of general solicitation or general advertising (as those terms are used
in Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act and (ii) it
will solicit offers for such Securities only from, and will offer such
Securities only to, persons that it reasonably believes to be (a) in the case of
offers inside the United States, QIBs and (b) in the case of offers outside the
United States, to persons other than U.S. persons (“foreign purchasers,” which
term shall include dealers or other professional fiduciaries in the United
States acting on a discretionary basis for foreign beneficial owners (other than
an estate or trust)) in reliance upon Regulation S under the Securities Act
that, in each case, in purchasing such Securities are deemed to have represented
and agreed as provided in the Final Circular under the caption “Notice to
Investors”.


(b)Each Initial Purchaser, severally and not jointly, represents, warrants, and
agrees with respect to offers and sales outside the United States that:


(i)such Initial Purchaser understands that no action has been or will be taken
in any jurisdiction by the Company that would permit a public offering of the
Securities, or possession or distribution of the Preliminary Circular, the Time
of Sale Circular, the Final Circular or any other offering or publicity material
relating to the Securities, in any country or jurisdiction where action for that
purpose is required;


(ii)such Initial Purchaser will comply with all applicable laws and regulations
in each jurisdiction in which it acquires, offers, sells or delivers Securities
or has in its possession or distributes the Preliminary Circular, the Time of
Sale Circular, the Final Circular or any such other material, in all cases at
its own expense;


(iii)the Securities have not been registered under the Securities Act and may
not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons except in accordance with Rule 144A or Regulation S
under the Securities Act or pursuant to another exemption from the registration
requirements of the Securities Act;


(iv)such Initial Purchaser has offered the Securities and will offer and sell
the Securities (a) as part of its distribution at any time and (b) otherwise
until 40 days after the later of the commencement of the offering and the
Closing Date, only in accordance with Rule 903 of Regulation S or as otherwise
permitted in Section 7(a); accordingly, neither such Initial Purchaser, its
Affiliates nor any persons acting on its or their behalf have engaged or will
engage in any directed selling efforts (within the meaning of Regulation S) with
respect to the Securities,



17




--------------------------------------------------------------------------------






and any such Initial Purchaser, its Affiliates and any such persons have
complied and will comply with the offering restrictions requirement of
Regulation S;


(v)such Initial Purchaser, in relation to each Member State of the European
Economic Area which has implemented the Prospectus Directive (as defined below)
(each, a “Relevant Member State”), an offer to the public of any Securities
which are the subject of the offering contemplated by the Time of Sale Offering
Circular and the Final Circular may not be made in that Relevant Member State,
except that an offer to the public in that Relevant Member State of any
Securities may be made at any time under the following exemptions under the
Prospectus Directive, if they have been implemented in that Relevant Member
State: (a) to any legal entity which is a qualified investor as defined in the
Prospectus Directive; (b) to fewer than 100 or, if the Relevant Member State has
implemented the relevant provision of the 2010 PD Amending Directive, 150,
natural or legal persons (other than qualified investors as defined in the
Prospectus Directive), as permitted under the Prospectus Directive, subject to
obtaining the prior consent of the relevant dealer or dealers nominated by the
Company for any such offer; or (c) in any other circumstances falling within
Article 3(2) of the Prospectus Directive, provided that no such offer of
Securities shall require the Company or any Initial Purchaser to publish a
prospectus pursuant to Article 3 of the Prospectus Directive or supplement a
prospectus pursuant to Article 16 of the Prospectus Directive;


the expression “an offer of Securities to the public” in relation to any
Securities in any Relevant Member State means the communication in any form and
by any means of sufficient information on the terms of the offer and the
Securities to be offered so as to enable an investor to decide to purchase or
subscribe the Securities, as the same may be varied in that Member State by any
measure implementing the Prospectus Directive in that Member State, the
expression “Prospectus Directive” means Directive 2003/71/EC (and amendments
thereto, including the 2010 PD Amending Directive, to the extent implemented in
the Relevant Member State), and includes any relevant implementing measure in
the Relevant Member State and the expression “2010 PD Amending Directive” means
Directive 2010/73/EU;
(vi)such Initial Purchaser has represented and agreed that it has only
communicated or caused to be communicated and will only communicate or cause to
be communicated an invitation or inducement to engage in investment activity
(within the meaning of Section 21 of the Financial Services and Markets Act
2000) in connection with the issue or sale of the Securities in circumstances in
which Section 21(1) of such Act does not apply to us and it has complied and
will comply with all applicable provisions of such Act with respect to anything
done by it in relation to any Securities in, from or otherwise involving the
United Kingdom;


(vii)such Initial Purchaser understands that the Securities have not been and
will not be registered under the Securities and Exchange Law of Japan, and



18




--------------------------------------------------------------------------------






represents that it has not offered or sold, and agrees not to offer or sell,
directly or indirectly, any Securities in Japan or for the account of any
resident thereof except pursuant to any exemption from the registration
requirements of the Securities and Exchange Law of Japan and otherwise in
compliance with applicable provisions of Japanese law; and


(viii)such Initial Purchaser agrees that, at or prior to confirmation of sales
of the Securities, it will have sent to each distributor, dealer or person
receiving a selling concession, fee or other remuneration that purchases
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:


“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the closing date, except
in either case in accordance with Regulation S (or Rule 144A if available) under
the Securities Act. Terms used above have the meaning given to them by
Regulation S.”


Terms used in this Section 7(b) have the meanings given to them by Regulation S.
8.Indemnity and Contribution.


(a)The Company and each Guarantor, jointly and severally, agrees to indemnify
and hold harmless each Initial Purchaser, each person, if any, who controls any
Initial Purchaser within the meaning of either Section 15 of the Securities Act
or Section 20 of the Exchange Act, and each affiliate of any Initial Purchaser
within the meaning of Rule 405 under the Securities Act from and against any and
all losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) arising out of or based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Circular, the Time of Sale Circular, any Additional Written Offering
Communication prepared by or on behalf of, used by, or referred to by the
Company, or the Final Circular or any amendment or supplement thereto, or caused
by any omission or alleged omission to state therein a material fact necessary
in order to make the statements therein in the light of the circumstances under
which they were made not misleading, except insofar as such losses, claims,
damages or liabilities arise out of or are based upon any such untrue statement
or omission or alleged untrue statement or omission based upon information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through you expressly for use therein.


(b)Each Initial Purchaser agrees, severally and not jointly, to indemnify and
hold harmless the Company, its directors, its officers and each person, if any,
who controls the Company within the meaning of either Section 15 of the
Securities Act or



19




--------------------------------------------------------------------------------






Section 20 of the Exchange Act to the same extent as the foregoing indemnity
from the Company to such Initial Purchaser, but only with reference to
information relating to such Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through you expressly for use in the
Preliminary Circular, the Time of Sale Circular, any Additional Written Offering
Communication prepared by or on behalf of, used by or referred to by the
Company, or the Final Circular or any amendment or supplement thereto.


(c)In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and the indemnified party
shall have reasonably concluded that (A) representation of both parties by the
same counsel would be inappropriate due to actual or potential differing
interests between them or (B) there may be legal defenses available to it that
are different from or in addition to those available to the indemnifying party.
It is understood that the indemnifying party shall not, in respect of the legal
expenses of any indemnified party in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the fees and expenses of
more than one separate firm (in addition to any local counsel) for all such
indemnified parties and that all such fees and expenses shall be reimbursed as
they are incurred. Such firm shall be designated in writing by the
Representatives, in the case of parties indemnified pursuant to Section 8(a),
and by the Company, in the case of parties indemnified pursuant to Section 8(a).
The indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent but if settled with such consent or if
there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such settlement or judgment. No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened proceeding in respect of which any indemnified party is or could
have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement (i) includes an unconditional release
of the indemnified party from all liability arising out of such action or claim
and (ii) does not include a statement as to, or an admission of, fault,
culpability or a failure to act, by or on behalf of any indemnified party.


(d)To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such



20




--------------------------------------------------------------------------------






paragraph, in lieu of indemnifying such indemnified party thereunder, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Initial Purchasers on the other hand from the offering of the
Securities or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company on the one hand and of the Initial Purchasers on the other
hand in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Initial Purchasers on the other hand in connection with the offering of
the Securities shall be deemed to be in the same respective proportions as the
net proceeds from the offering of the Securities (before deducting expenses)
received by the Company and the total discounts and commissions received by the
Initial Purchasers bear to the aggregate offering price of the Securities. The
relative fault of the Company on the one hand and of the Initial Purchasers on
the other hand shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company or by the Initial Purchasers and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Initial Purchasers' respective obligations to
contribute pursuant to this Section 8 are several in proportion to the
respective principal amount of Securities they have purchased hereunder, and not
joint.


(e)The Company and the Initial Purchasers agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in Section 8(d). The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in Section 8(d) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8, no Initial
Purchaser shall be required to contribute any amount in excess of the amount by
which the total price at which the Securities resold by it in the initial
placement of such Securities were offered to investors exceeds the amount of any
damages that such Initial Purchaser has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The remedies provided
for in this Section 8 are not exclusive and shall not limit any rights or
remedies which may otherwise be available to any indemnified party at law or in
equity.


(f)The indemnity and contribution provisions contained in this Section 8 and the
representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any



21




--------------------------------------------------------------------------------






termination of this Agreement, (ii) any investigation made by or on behalf of
any Initial Purchaser, any person controlling any Initial Purchaser or any
affiliate of any Initial Purchaser or by or on behalf of the Company, its
officers or directors or any person controlling the Company and (iii) acceptance
of and payment for any of the Securities.


9.Termination. The Representatives may terminate this Agreement by notice given
to the Company, if after the execution and delivery of this Agreement and prior
to the Closing Date (i) trading generally shall have been suspended or
materially limited on, or by, as the case may be, any of the New York Stock
Exchange, the NASDAQ Global Market or any other board or exchange on which the
Company's securities are traded, (ii) trading of any securities of the Company
shall have been suspended on any exchange or in any over-the-counter market,
(iii) a material disruption in securities settlement, payment or clearance
services in the United States shall have occurred, (iv) any moratorium on
commercial banking activities shall have been declared by Federal or New York
State authorities or (v) there shall have occurred any outbreak or escalation of
hostilities, or any change in financial markets or any calamity or crisis that,
in the Representatives' judgment, is material and adverse and which, singly or
together with any other event specified in this clause (v), makes it, in the
Representatives' judgment, impracticable or inadvisable to proceed with the
offer, sale or delivery of the Securities on the terms and in the manner
contemplated in the Time of Sale Circular or the Final Circular.


10.Effectiveness; Defaulting Initial Purchasers. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto. The
respective indemnities, agreements, representations, warranties and other
statements of the Company, the Guarantors, their respective officers and the
several Initial Purchasers set forth in or made pursuant to this Agreement will
remain in full force and effect, regardless of any investigation made by or on
behalf of any Initial Purchaser, the Company, any Guarantor or any of their
officers or directors or any controlling person, as the case may be, and will
survive delivery of and payment for the Securities sold hereunder and any
termination of this Agreement.


If, on the Closing Date, any one or more of the several Initial Purchasers shall
fail or refuse to purchase Securities that it or they have agreed to purchase
hereunder on the Closing Date, and the aggregate principal amount of Securities
which such defaulting Initial Purchaser or Initial Purchasers agreed but failed
or refused to purchase is not more than one-tenth of the aggregate principal
amount of Securities to be purchased on the Closing Date, the other Initial
Purchasers shall be obligated severally in the proportions that the principal
amount of Securities set forth opposite their respective names in Schedule I
bears to the aggregate principal amount of Securities set forth opposite the
names of all such non-defaulting Initial Purchasers, or in such other
proportions as you may specify, to purchase the Securities which such defaulting
Initial Purchaser or Initial Purchasers agreed but failed or refused to purchase
on the Closing Date; provided that in no event shall the principal amount of
Securities that any Initial Purchaser has agreed to purchase pursuant to this
Agreement be increased pursuant to this Section 10 by an amount in excess of
one-ninth of such principal amount of Securities without the written consent of
such Initial Purchaser. If, on the Closing Date any Initial Purchaser or Initial
Purchasers shall fail or refuse to purchase Securities which it or they have
agreed to purchase hereunder on such date and the aggregate principal amount of
Securities with respect to which such default occurs is more than one-tenth of
the aggregate principal amount of Securities to be purchased on such date, and
arrangements satisfactory to you and the Company for the purchase of such
Securities

22




--------------------------------------------------------------------------------






are not made within 36 hours after such default, this Agreement shall terminate
without liability on the part of any non-defaulting Initial Purchaser or of the
Company. In any such case either you or the Company shall have the right to
postpone the Closing Date, but in no event for longer than seven days, in order
that the required changes, if any, in the Time of Sale Circular, the Final
Circular or in any other documents or arrangements may be effected. Any action
taken under this paragraph shall not relieve any defaulting Initial Purchaser
from liability in respect of any default of such Initial Purchaser under this
Agreement.
If this Agreement shall be terminated by the Initial Purchasers, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement, the Company will reimburse the Initial Purchasers or such Initial
Purchasers as have so terminated this Agreement with respect to themselves,
severally, for all out-of-pocket expenses (including the fees and disbursements
of their counsel) reasonably incurred by such Initial Purchasers in connection
with this Agreement or the offering contemplated hereunder.
11.Entire Agreement.


(a)This Agreement, together with any contemporaneous written agreements and any
prior written agreements (to the extent not superseded by this Agreement) that
relate to the offering of the Securities, represents the entire agreement
between the Company and the Initial Purchasers with respect to the preparation
of the Preliminary Circular, the Time of Sale Circular, the Final Circular, the
conduct of the offering, and the purchase and sale of the Securities.


(b)The Company acknowledges that in connection with the offering of the
Securities: (i) the Initial Purchasers have acted at arms length, are not agents
of, and owe no fiduciary duties to, the Company or any other person, (ii) the
Initial Purchasers owe the Company only those duties and obligations set forth
in this Agreement and prior written agreements (to the extent not superseded by
this Agreement) if any, and (iii) the Initial Purchasers may have interests that
differ from those of the Company. The Company waives to the full extent
permitted by applicable law any claims it may have against the Initial
Purchasers arising from an alleged breach of fiduciary duty in connection with
the offering of the Securities.


12.Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. Delivery of an executed counterpart of
a signature page to this Agreement by telecopier, facsimile or other electronic
transmission (i.e., a “pdf” or “tif”) shall be effective as delivery of a
manually executed counterpart thereof.


13.Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto, and to the benefit of the indemnified parties referred to in
Section 8 hereof, and in each case their respective successors, and no other
person will have any right or obligation hereunder. The term “successors” shall
not include any other purchaser of the Securities as such from any of the
Initial Purchasers merely by reason of such purchase.

23




--------------------------------------------------------------------------------






14.Authority of the Representatives. Any action by the Initial Purchasers
hereunder may be taken by the Representatives on behalf of the Initial
Purchasers, and any such action taken by the Representatives shall be binding
upon the Initial Purchasers.


15.Applicable Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.


16.Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.


17.Notices. All communications hereunder shall be in writing and effective only
upon receipt and if to the Initial Purchasers shall be delivered, mailed or sent
to you in care of Goldman, Sachs & Co. at 200 West Street, New York, New York
10282-2198, facsimile number (646) 769-7607, Attention: Liability Management
Group and J.P. Morgan Securities LLC at 383 Madison Avenue, New York, New York
10179, facsimile number (212) 270-1063, Attention: Warfield Price; and if to the
Company shall be delivered, mailed or sent to CNO Financial Group, Inc., 11825
North Pennsylvania Street, Carmel, IN 46032, Attention Karl W. Kindig.


18.Patriot Act. In accordance with the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), the Initial
Purchasers are required to obtain, verify and record information that identifies
their respective clients, including the Company, which information may include
the name and address of their respective clients, as well as other information
that will allow the Initial Purchasers to properly identify their respective
clients.




[Signature Page to Follow]





24




--------------------------------------------------------------------------------
















Very truly yours,


CNO FINANCIAL GROUP, INC.




By:
/s/ Erik M. Helding
 
Name: Erik M. Helding
 
Title: Senior Vice President, Treasury &
 
Investor Relations

















































































[Signature Page to the Purchase Agreement]



--------------------------------------------------------------------------------






40|86 ADVISORS, INC.


By:
/s/ Erik M. Helding
 
Name: Erik M. Helding
 
Title: Senior Vice President and Treasurer







40|86 MORTGAGE CAPITAL, INC.


By:
/s/ Erik M. Helding
 
Name: Erik M. Helding
 
Title: Senior Vice President and Treasurer







AMERICAN LIFE AND CASUALTY MARKETING DIVISION CO.


By:
/s/ Erik M. Helding
 
Name: Erik M. Helding
 
Title: Senior Vice President and Treasurer





CDOC, INC.


By:
/s/ Erik M. Helding
 
Name: Erik M. Helding
 
Title: Senior Vice President and Treasurer





CNO MANAGEMENT SERVICES COMPANY




By:
/s/ Erik M. Helding
 
Name: Erik M. Helding
 
Title: Senior Vice President and Treasurer













[Signature Page to the Purchase Agreement]





--------------------------------------------------------------------------------






PERFORMANCE MATTERS ASSOCIATES, INC.




By:
/s/ Erik M. Helding
 
Name: Erik M. Helding
 
Title: Senior Vice President and Treasurer







PERFORMANCE MATTERS ASSOCIATES OF TEXAS, INC.




By:
/s/ Erik M. Helding
 
Name: Erik M. Helding
 
Title: Senior Vice President and Treasurer





CNO SERVICES, LLC


By:
/s/ Erik M. Helding
 
Name: Erik M. Helding
 
Title: Senior Vice President, Treasury and
 
Investor Relations







K.F. AGENCY, INC.


By:
/s/ Erik M. Helding
 
Name: Erik M. Helding
 
Title: Senior Vice President and Treasurer

















[Signature Page to the Purchase Agreement]





--------------------------------------------------------------------------------






Accepted as of the date hereof


Goldman, Sachs & Co.
J.P. Morgan Securities LLC
Acting severally on behalf of themselves and the several Initial Purchasers
named in Schedule I hereto.




GOLDMAN, SACHS & CO.




By:
/s/ Michael Hickey
 
Name: Michael Hickey
 
Title: Vice President

    






J.P. MORGAN SECURITIES LLC




By:
/s/ Meghann N. Dotson
 
Name: Meghann N. Dotson
 
Title: Vice President





























[Signature Page to the Purchase Agreement]







--------------------------------------------------------------------------------






SCHEDULE I




Initial Purchaser
 
Principal Amount of Notes to be Purchased
Goldman, Sachs & Co.
 
$
116,875,000


J.P. Morgan Securities LLC
 
103,125,000


RBC Capital Markets, LLC
 
27,500,000


Wedbush Securities Inc.
 
20,625,000


FBR Capital Markets & Co.
 
6,875,000


Total:
 
$
275,000,000








I-1

--------------------------------------------------------------------------------






SCHEDULE II




Additional Written Offering Communications
1.    Pricing Supplement dated September 20, 2012





II-1

--------------------------------------------------------------------------------






PRICING SUPPLEMENT
STRICTLY CONFIDENTIAL



$275,000,000
CNO Financial Group, Inc.
6.375% Senior Secured Notes due 2020


September 20, 2012

--------------------------------------------------------------------------------

This Pricing Supplement should be read together with the Preliminary Offering
Circular, dated September 13, 2012, relating to the notes (the “Preliminary
Offering Circular”). The information in this Pricing Supplement supplements the
Preliminary Offering Circular, supersedes the information in the Preliminary
Offering Circular to the extent inconsistent with the information in the
Preliminary Offering Circular, and is otherwise qualified in its entirety by
reference to the Preliminary Offering Circular. Terms used herein and not
defined herein have the meanings assigned in the Preliminary Offering Circular.
Increase in Size of Offering and New Senior Secured Credit Agreement
The aggregate principal amount of notes to be issued in the offering has been
increased from $250.0 million to $275.0 million. In addition, the six-year
facility under the New Senior Secured Credit Agreement has been increased from
$400.0 million to $425.0 million, all of which will be drawn upon closing. As a
result, all corresponding references in the Preliminary Offering Circular
relating to the aggregate principal amount of the notes offered and borrowings
under the New Senior Secured Credit Agreement are hereby updated and all
references in the Preliminary Offering Circular to the amount of outstanding
indebtedness as adjusted for the offering of the notes and borrowings under the
New Senior Secured Credit Agreement are hereby increased by the corresponding
amounts. The net proceeds received from the increased amounts will be used in
connection with the Concurrent Transactions and to pay fees and expenses related
to the offering of the notes and the Concurrent Transactions with any remaining
amounts to be used for general corporate purposes.


Issuer:
CNO Financial Group, Inc.
Ratings:
[Intentionally Omitted] 1
Securities:
6.375% Senior Secured Notes due 2020
Maturity:
October 1, 2020
Interest Payment Dates:
April 1 and October 1, beginning April 1, 2013
Record Dates:
March 15 and September 15
First Interest Payment Date:
April 1, 2013
Principal Amount:
$275,000,000
Gross Proceeds:
$275,000,000
Coupon:
6.375%



_______________________________
1 
These securities ratings have been provided by Moody's and S&P. Neither of these
ratings is a recommendation to buy, sell or hold these securities. Each rating
may be subject to revision or withdrawal at any time, and should be evaluated
independently of any other rating.




1




--------------------------------------------------------------------------------






Issue Price:
100%
Yield-to-Maturity:
6.375%
Spread to Benchmark Treasury:
+ 498 basis points
Benchmark Treasury:
2.625% UST due November 15, 2020
Optional Redemption Upon Certain Equity Offerings:
Prior to October 1, 2015 up to 35% at 106.375%, plus accrued and unpaid
interest, if any
Optional Redemption:
On or after October 1 of each of the years indicated below:
2015........................................................104.781%
2016........................................................103.188%
2017........................................................101.594%
2018 and thereafter.................................100.000%
Optional Redemption Based on a Make-Whole Premium:
Prior to October 1, 2015 at a make-whole premium based on the yield on U.S.
treasuries with a maturity closest to October 1, 2015 plus 50 basis points
Trade Date:
September 20, 2012
Settlement:
September 28, 2012 (T + 6 business days)
Distribution:
144A and Regulation S
CUSIP / ISIN:
144A Note:
CUSIP: 12621E AG8
ISIN: US12621EAG89


Regulation S Note:
CUSIP: U1746E AB9
ISIN: USU1746EAB93
Joint Book-Running Managers:
Goldman, Sachs & Co.
J.P. Morgan Securities LLC
Co-Managers
FBR Capital Markets & Co.
RBC Capital Markets, LLC
Wedbush Securities Inc.



Changes from Description of the Notes in the Preliminary Offering Circular
-Certain Covenants-Limitation on Indebtedness
On page 204 of the Preliminary Offering Circular, the basket permitting the
incurrence of Indebtedness pursuant to Debt Facilities (clause (2) of the second
paragraph under “-Limitation on Indebtedness”) shall be increased from $950.0
million to $975.0 million.
-Certain Definitions-Permitted Portfolio Investments
On page 258 of the Preliminary Offering Circular, clause (d) of the proviso to
the definition of “Permitted Portfolio Investments” shall be revised such that
the reference to 3.0% shall be increased to 5.0%.

2




--------------------------------------------------------------------------------






RESULTS THROUGH CONSENT DATE OF
9.0% Notes Tender Offer and Consent Solicitation


Pursuant to CNO's previously announced offer to purchase and solicitation of
consents for its 9.00% Senior Secured Notes due 2018 (the “9.0% Notes”), CNO
received tenders and consents from the holders of approximately $273.8 million,
or 99.6%, of the total outstanding principal amount of the 9.0% Notes by the
expiration of the consent payment deadline at 5:00 p.m., New York City time, on
September 17, 2012. The consents received exceed the amount needed to approve
the proposed amendments to the indenture under which the 9.0% Notes were issued.


Changes resulting from increased Size of
Offering and New Senior Secured Credit Agreement


Summary Historical Consolidated Financial and Operating Data


On p. 18 of the Preliminary Offering Circular: (i) Net Operating Income shall be
replaced with $184.2 million (rather than $182.3 million); (ii) the Debt to
Total Capital Ratio shall be replaced with 22.8% (rather than 22.0%) and the
reconciliation in note (e) shall be updated to reflect the increase in the size
of the offering and in the six-year term loan facility; and (iii) the Interest
Coverage Ratio shall be replaced with 6.1X (rather than 5.8X).
Risk Factors-Risks Related to CNO Financial Group
On p. 34 of the Preliminary Offering Circular, the first three paragraphs of the
risk factor titled “-We have and, following the consummation of this offering
and the Concurrent Transactions, will have substantial indebtedness that will
require a significant portion of the cash available to CNO, restricting our
ability to take advantage of business, strategic or financing opportunities”,
will be replaced in their entirety as follows:
The following tables set forth (i) CNO's direct corporate obligations and (ii)
the scheduled principal payments of CNO's direct corporate obligations, in each
case, as of June 30, 2012, on an actual basis and on an as adjusted basis to
give effect to this offering and the Concurrent Transactions:
Debt:
Actual
As Adjusted
(dollars in millions)
New Senior Secured Credit Agreement
$
—


$
675.0


Unamortized discount on New Senior Secured Credit Agreement
—


(5.5
)
Notes offered hereby
—


275.0


Existing Senior Secured Credit Agreement (1)
224.0


—


Unamortized discount on Existing Senior Secured Credit Agreement
(1.7
)
—


9.0% Notes
275.0


—


7.0% Debentures due 2016
293.0


93.0


Unamortized discount on 7.0% Debentures
(12.1
)
(4.0
)
Direct corporate obligations
$
778.2


$
1,033.5





____________________________
(1) The assumed repayment of outstanding borrowings under the Existing Senior
Secured Credit Agreement would result in an after tax debt extinguishment charge
of $3.2 million if such repayment had been completed on June 30, 2012. The
Existing Senior Secured Credit Agreement will be repaid in full and terminated
in connection with this offering.

3




--------------------------------------------------------------------------------






 
Actual
As Adjusted
(dollars in millions)
Remainder of 2012
$
20.0


$
13.6


2013
55.0


54.3


2014
75.0


60.5


2015
74.0


79.2


2016
293.0


153.5


2017
—


4.2


Thereafter
275.0


677.7


 
$
792.0


$
1,043.0





In addition, at June 30, 2012, CNO's non-guarantor subsidiaries had
approximately $1.7 billion of investment borrowings, $24.6 billion of
policyholder obligations and $417.3 million of other liabilities (excluding
intercompany balances).
Following the consummation of this offering and the Concurrent Transactions, our
indebtedness is expected to require approximately $24.8 million in cash to
service principal and interest from October 1, 2012 through December 31, 2012
(assuming no borrowings under our new revolving credit facility).
Use of Proceeds
On page 53 of the Preliminary Offering Circular the text and tables under will
be replaced in their entirety as follows:
We estimate that the net proceeds from this offering, after deducting initial
purchasers' discounts and commissions and estimated offering expenses payable by
us, will be approximately $267 million. We intend to use the net proceeds from
this offering, together with borrowings under the New Senior Secured Credit
Agreement, to (i) repay all amounts outstanding under our Existing Senior
Secured Credit Agreement, (ii) purchase up to all outstanding 9.0% Notes
tendered in the Tender Offer and Consent Solicitation (and to redeem any 9.0%
Notes not purchased pursuant to the Tender Offer), (iii) purchase approximately
$200.0 million aggregate principal amount of our 7.0% Debentures pursuant to the
Repurchase Agreement, and (iv) pay fees and expenses related to this offering
and the Concurrent Transactions. Any remaining amounts will be used for general
corporate purposes.

4




--------------------------------------------------------------------------------






The following table sets forth the estimated sources and uses of proceeds in
this offering and the Concurrent Transactions, assuming that this offering and
the Concurrent Transactions had closed on June 30, 2012. The actual amounts may
differ at the time of the consummation of this offering and the Concurrent
Transactions.
Sources
 
Uses
(In millions)
New Senior Secured Credit Agreement (1)
$
675.0


 
Purchase of 7.0% Debentures (3)
$
355.0


Notes offered hereby (2)
275.0


 
Repayment of Existing Senior Secured Credit
 
 
 
 
Agreement (4)
224.0


 
 
 
Purchase of 9.0% Notes (5)
323.0


 
 
 
Estimated fees and expenses (6)
30.0


 
 
 
General corporate purposes
18.0


Total sources
$
950.0


 
Total uses
$
950.0





(1)
The New Senior Secured Credit Agreement will provide for a $425.0 million
six-year term loan facility, a $250.0 million four-year term loan facility and a
$50.0 million three-year revolving credit facility. See “Description of Certain
Indebtedness-New Senior Secured Credit Agreement.” On the closing date of this
offering, we expect to borrow only under the term loan facilities and do not
expect to have any amounts outstanding under the revolving credit facility.

(2)
Represents the aggregate principal amount of the Notes offered hereby, before
giving effect to initial purchasers' discounts or commissions.

(3)
CNO has agreed to repurchase approximately $200.0 million in principal amount of
7.0% Debentures, which would otherwise mature on December 30, 2016, from the
Paulson Holders. See “Summary-Concurrent Transactions-7.0% Debentures Repurchase
Agreement.”

(4)
Consists of payment of $224.0 million of borrowings under a term loan facility
which accrued interest at 6.25% as of June 30, 2012 and matures on September 30,
2016.

(5)
Assumes all outstanding 9.0% Notes, which would otherwise mature on January 15,
2018, are tendered on or prior to the consent date and are purchased in the
Tender Offer and holders receive total consideration of $1,173.65 for each
$1,000 principal amount of 9.0% Notes (consisting of a $30 consent payment and
$1,143.65 in tender offer consideration). To the extent that less than 100% of
the 9.0% Notes are validly tendered and accepted for purchase in the Tender
Offer, we intend to call for redemption any remaining 9.0% Notes and to satisfy
and discharge our obligations under the 9.0% Notes Indenture concurrently with
the closing of this offering of Notes and the funding of the New Senior Secured
Credit Agreement. Upon such satisfaction and discharge, substantially all of the
restrictive covenants contained in the 9.0% Notes Indenture will cease to have
effect and all of the collateral for the 9.0% Notes under the 9.0% Notes
Indenture and the related security documents will automatically be released.

(6)
Consists of estimated fees and expenses related to this offering and the
Concurrent Transactions, including legal, accounting and advisory fees and other
transaction or debt extinguishment costs and original issue discount on the term
loans. These estimates are subject to change. The actual fees and expenses
incurred as part of this offering and the Concurrent Transactions may be greater
or less than our current estimates.


5




--------------------------------------------------------------------------------






Capitalization
On page 54 of the Preliminary Offering Circular the table under “Capitalization”
will be replaced in its entirety as follows:
 
As of June 30, 2012
Actual
As Adjusted
(dollars in millions)
CNO's cash and investments(1)
$
198.0


$
216.0


Debt:
 
 
Existing Senior Secured Credit Agreement(2)
$
224.0


$
—


New Senior Secured Credit Agreement(3)
—


675.0


9.0% Notes(4)
275.0


—


Notes offered hereby
—


275.0


7.0% Debentures
293.0


93.0


Less unamortized discount
(13.8
)
(9.5
)
Total debt
778.2


1,033.5


Shareholders' equity:
 
 
Common stock ($0.01 par value, 8,000,000,000 shares authorized; 234,026,409
 
 
    shares issued and outstanding)
2.3


2.3


Additional paid-in capital(5)
4,312.0


4,288.0


Accumulated other comprehensive income
990.8


990.8


Accumulated deficit(6)
(412.0
)
(592.2
)
Total shareholders' equity
4,893.1


4,688.9


Total capitalization
$
5,671.3


$
5,722.4



_________________________
(1)
Includes $76.0 million of cash and money markets, $75.7 million of liquid fixed
income investments and $46.0 million of alternative investments, all of which
were held by CNO as reflected in the Actual column.

(2)
The assumed repayment of outstanding borrowings under the Existing Senior
Secured Credit Agreement would result in an after tax debt extinguishment charge
of $3.2 million if such repayment had been completed on June 30, 2012. The
Existing Senior Secured Credit Agreement will be repaid in full and terminated
in connection with this offering.

(3)
The New Senior Secured Credit Agreement will provide for a $425.0 million
six-year term loan facility, a $250.0 million four-year term loan facility and a
$50.0 million three-year revolving credit facility. See “Description of Certain
Indebtedness-New Senior Secured Credit Agreement.” On the closing date of this
offering, we expect to borrow only under the term loan facilities and do not
expect to have any amounts outstanding under the revolving credit facility.

(4)
As Adjusted information assumes all outstanding 9.0% Notes are validly tendered
and not withdrawn and are purchased in the Tender Offer. To the extent that less
than 100% of the 9.0% Notes are validly tendered and accepted for purchase in
the Tender Offer, we intend to call for redemption any remaining 9.0% Notes and
to satisfy and discharge our obligations under the 9.0% Notes Indenture
concurrently with the closing of this offering of Notes and the funding of the
New Senior Secured Credit Agreement.

(5)
The As Adjusted balance of additional paid-in capital reflects a $24 million
reduction for the cost to extinguish the beneficial conversion feature
associated with the 7.0% Debentures.

(6)
The As Adjusted balance of accumulated deficit reflects a $180.2 million
reduction for the loss on the extinguishment of the Existing Senior Secured
Credit Agreement, the 9.0% Notes and the 7.0% Debentures.


6




--------------------------------------------------------------------------------






______________________________________
Other information presented in the Preliminary Offering Circular is deemed to
have changed to the extent affected by the changes described herein.
The notes have not been registered under the Securities Act of 1933, as amended
(the “Act”), and may not be offered or sold within the United States or to, or
for the account or benefit of, U.S. persons except pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
Act. Accordingly, the notes are being offered and sold only (a) to “qualified
institutional buyers” (as defined in Rule 144A under the Act) and (b) outside
the United States to non-U.S. persons in compliance with Regulation S under the
Act. For details about eligible offers, deemed representations and agreements by
investors and transfer restrictions, see “Notice to Investors” in the
Preliminary Offering Circular.
This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these securities or the offering. Please refer
to the offering circular for a complete description. This communication is being
distributed in the United States solely to qualified institutional buyers (as
defined in Rule 144A under the Act) and outside the United States solely to
non-U.S. persons as defined under Regulation S. This communication does not
constitute an offer to sell or the solicitation of an offer to buy any
securities in any jurisdiction to any person to whom it is unlawful to make such
offer or solicitation in such jurisdiction.
Any disclaimers or notices that may appear on this communication below the text
of this legend are not applicable to this communication and should be
disregarded. Such disclaimers or notices may have been electronically generated
as a result of this communication being sent via, or posted on, Bloomberg or
another electronic mail or communication system.
A copy of the offering circular for the offering can be obtained from your
Goldman, Sachs & Co. sales person or Goldman, Sachs & Co., 200 West Street, New
York, NY 10282-2198 Attention: Prospectus Department (1-866-471-2526).





7


